Exhibit 10.1 EXECUTION VERSION AMENDMENT AGREEMENT Dated 13 February 2015 between (1)GULFMARK AMERICAS, INC. as Original Borrower (2)GULFMARK OFFSHORE, INC. as Parent and Original Guarantor (3)GULFMARK MANAGEMENT, INC. (4) THE ROYAL BANK OF SCOTLAND PLC as Agent Relating to a US$300,000,000 Multicurrency Facility Agreement originally dated 26 September 2014 Pinsent Masons LLP 13 Queen's Road Aberdeen AB15 4YL Tel: +44 (0)1224 377900 Fax: +44 (0)1224 377901 Web Site: http://www.pinsentmasons.com 58791459_5.DOC i TABLE OF CONTENTS Clause Heading Page No. 1 INTERPRETATION 2 2 AMENDMENTS 2 3 LONGSTOP 4 4 CONDITION SUBSEQUENT 4 5 GUARANTEE AND SECURITY 4 6 REPEATING OF REPRESENTATIONS 5 7 FEES AND EXPENSES 5 8 FINANCE DOCUMENT 5 9 BUDGET FOR FINANCIAL YEAR 2015 5 10 AGENT 5 11 COUNTERPARTS 5 12 GOVERNING LAW 5 Schedules Schedule 1 Permitted Capital Expenditures Schedule 2 Conditions Precedent to the Effective Date i THIS AGREEMENT is made on 13 February 2015 between: GULFMARK AMERICAS, INC. , a company incorporated in Delaware with charter number 4071108 (the " Original Borrower "); GULFMARK OFFSHORE, INC. , a company incorporated in Delaware with charter number 2689611 (the " Parent " and " Original Guarantor "); GULFMARK MANAGEMENT, INC. , a company incorporated in Delaware with charter number 4386616 ("
